Davidoff Hutcher & Citron LLP v Smirnov (2016 NY Slip Op 08296)





Davidoff Hutcher & Citron LLP v Smirnov


2016 NY Slip Op 08296


Decided on December 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2016

Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels, Feinman, JJ.


2301 156137/12

[*1]Davidoff Hutcher & Citron LLP formerly known as Davidoff Malito & Hutcher LLP, Plaintiff-Appellant,
vIoori Smirnov, et al., Defendants-Respondents.


Davidoff Hutcher & Citron LLP, New York (Joseph N. Polito of counsel), for appellant.
Law Office of Mario DeMarco, P.C., Port Chester (Mario DeMarco of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Ira Gammerman, JHO), entered on or about September 10, 2015, deemed appeal from judgment, same court and JHO, entered September 16, 2015, which, to the extent appealed from, awarded plaintiff $27,291.15 in unpaid legal fees and no prejudgment interest, unanimously modified, on the law, to award plaintiff $73,477.98 in unpaid fees, plus prejudgment interest of $28,299.74, for a total award of $101,777.72, and as so modified, affirmed, without costs.
The addition of prejudgment interest to plaintiff's award for unpaid legal fees under quantum meruit was mandatory (see CPLR 5001; Ash & Miller v Freedman , 114 AD2d 823 [1st Dept 1985]). Moreover, where plaintiff was required to seek permission to withdraw, it was required to continue to zealously represent defendants until the court granted its motion to withdraw (Rules of Professional Conduct [22 NYCRR 1200.0] rule 1.16[d], [e]). Therefore, it was incorrect for the JHO to refuse to consider any value for plaintiff's work from the time it moved by order to show cause to withdraw. This is particularly true where plaintiff sought, but was denied, an adjournment of the trial date, and the court took six months to grant the application.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2016
CLERK